UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) x Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended: December 31, 2009 Or ¨ Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to CHINA JO-JO DRUGSTORES, INC. (Exact name of registrant as specified in Charter) Nevada 333-147698 98-0557852 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Room 507-513, 5th Floor A Building, Meidu Plaza Gongshu District, Hangzhou, Zhejiang Province, P.R. China (Address of Principal Executive Offices) +86 (571) 88077078 (Registrant’s Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer’s classes of common stock, as of the latest practicable date: 20,000,000 issued and outstanding as of February 4, Transitional Small Business Disclosure Form (Check one): Yesx No ¨ TABLE OF CONTENTS QUARTERLY REPORT ON FORM 10-Q FOR NINE MONTHS ENDED DECEMBER 31, 2009 Page PART I FINANCIAL INFORMATION F-1 Item 1. Financial Statements (unaudited) F-1 Consolidated Balance Sheets F-1 Consolidated Statements of Income and Other Comprehensive Income (unaudited) F-2 Consolidated Statements of Shareholders’ Equity F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Notes to the Consolidated Financial Statements F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 CAUTION REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Quarterly Report on Form 10-Q (“Form 10-Q”) for China Jo-Jo Drugstores, Inc., other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words “believe,” “anticipate,” “expect” and words of similar import.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks include, among others, the following: national and local general economic and market conditions: our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Consequently, all of the forward-looking statements made in this Form 10-Q are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. PART I - FINANCIAL INFORMATION Item 1.Financial Statements CHINA JO-JO DRUGSTORES, INC AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2009 A S S E T S December 30, March 31, 2009 2009 (Unaudited) CURRENT ASSETS Cash $ 1,226,929 $ 996,302 Restricted cash 362,349 - Accounts receivable, trade 1,922,664 1,265,110 Inventories 3,527,071 2,793,101 Other receivables 364,574 67,079 Other receivables - related parties - 2,432 Advances to suppliers 6,813,318 5,485,113 Advances to supplier - related party 2,190,826 1,797,104 Other current assets 1,455,707 564,379 Total current assets 17,863,438 12,970,620 PROPERTY AND EQUIPMENT, net 911,001 979,432 OTHER ASSETS: Long term deposit 2,326,829 2,015,149 Total assets $ 21,101,268 $ 15,965,201 L I A B I L I T I E SA N DS H A R E H O L D E R S'E Q U I T Y CURRENT LIABILITIES Short term loans $ 1,467,000 $ 1,465,000 Notes payable 720,816 - Accounts payable, trade 3,217,895 5,939,237 Other payables 1,158,763 404,731 Other payables - related party 333,029 326,715 Taxes payable 1,125,652 811,316 Accrued liabilities 248,481 360,655 Total liabilities 8,271,636 9,307,654 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock; $0.001 par value; 75,000,000 shares authorized; 20,000,000 and 15,800,000 shares issued and outstanding as of December 31, 2009 and March 31, 2009, respectively 20,000 15,800 Paid-in capital 867,884 661,800 Statutory reserves 1,309,109 1,309,109 Retained earnings 10,982,385 5,033,275 Accumulated other comprehensive loss (349,746 ) (362,437 ) Total shareholders' equity 12,829,632 6,657,547 Total liabilities and shareholders' equity $ 21,101,268 $ 15,965,201 The accompanying notes are an integral part of these financial statements. F-1 CHINA JO-JO DRUGSTORES, INC AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Three months ended Nine months ended December 31, December 31, 2009 2008 2009 2008 REVENUES $ 14,923,706 $ 11,562,762 $ 38,863,743 $ 33,096,321 COST OF GOODS SOLD 10,156,871 8,238,078 27,574,136 24,139,585 GROSS PROFIT 4,766,835 3,324,684 11,289,607 8,956,736 SELLING EXPENSES 912,312 487,395 1,986,471 1,280,838 GENERAL & ADMINISTRATIVE EXPENSES 441,861 111,386 1,372,205 614,987 OPERATING EXPENSES 1,354,173 598,781 3,358,676 1,895,825 INCOMEFROM OPERATIONS 3,412,662 2,725,903 7,930,931 7,060,911 OTHER INCOME (EXPENSE), NET 31,557 6,448 41,800 (9,190 ) INCOME BEFORE INCOME TAXES 3,444,219 2,732,351 7,972,731 7,051,721 PROVISION FOR INCOME TAXES 797,866 736,828 2,023,621 1,738,462 NET INCOME 2,646,353 1,995,523 5,949,110 5,313,259 OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustments 1,520 (5,042 ) 12,691 32,730 COMPREHENSIVE INCOME $ 2,647,873 $ 1,990,481 $ 5,961,801 $ 5,345,989 BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF SHARES 20,000,000 15,800,000 17,409,489 15,800,000 BASIC AND DILUTED EARNING PER SHARE $ 0.13 $ 0.13 $ 0.34 $ 0.34 The accompanying notes are an integral part of these financial statements. F-2 CHINA JO-JO DRUGSTORES, INC AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Accumulated Common Stock Retained Earnings other Number of Paid-in Statutory comprehensive shares Amount capital reserves Unrestricted income/(loss) Totals BALANCE, March 31, 2008 15,800,000 $ 15,800 $ 661,800 $ 606,665 $ (1,077,797 ) $ (390,125 ) $ (183,657 ) Net income 5,313,259 5,313,259 Adjustment of statutory reserves 531,326 (531,326 ) - Foreign currency translation adjustments 32,730 32,730 BALANCE, December 31, 2008 (unaudited) 15,800,000 $ 15,800 $ 661,800 $ 1,137,991 $ 3,704,136 $ (357,395 ) $ 5,162,332 Net income 1,500,257 1,500,257 Adjustment of statutory reserves 171,118 (171,118 ) - Foreign currency translation adjustments (5,042 ) (5,042 ) BALANCE, March 31, 2009 15,800,000 $ 15,800 $ 661,800 $ 1,309,109 $ 5,033,275 $ (362,437 ) $ 6,657,547 Shares issued for reorganization on September 17, 2009 4,200,000 4,200 (4,200 ) - Stock-based compensation 202,120 202,120 Net income 5,949,110 5,949,110 Shareholder contribution 8,164 8,164 Foreign currency translation adjustments 12,691 12,691 BALANCE, December 31, 2009 (unaudited) 20,000,000 $ 20,000 $ 867,884 $ 1,309,109 $ 10,982,385 $ (349,746 ) $ 12,829,632 The accompanying notes are an integral part of these financial statements. F-3 CHINA JO-JO DRUGSTORES, INC AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 5,949,110 $ 5,313,259 Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization 389,809 331,582 Loss on fixed assets disposal - 321 Stock compensation 126,325 - Change in operating assets Accounts receivable, trade (655,559 ) (516,212 ) Inventories (729,858 ) (814,081 ) Other receivables (297,283 ) (386,195 ) Other receivables - related parties 2,435 165,592 Advances to suppliers (1,320,177 ) (3,269,792 ) Advances to suppliers - related parties (391,108 ) (641,987 ) Other current assets (889,536 ) 126,672 Long term deposit (308,803 ) - Change in operating liabilities Accounts payable, trade (2,007,814 ) (322,498 ) Other payables and accrued liabilities 716,512 (25,221 ) Other payables-related parties 5,866 (7,278 ) Taxes payable 313,101 325,495 Net cash provided by operating activities 903,020 279,657 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment (57,110 ) (22,944 ) Additions to leasehold improvements (263,619 ) (246,402 ) Net cash used in investing activities (320,729 ) (269,346 ) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash (362,349 ) - Payments on short-term loans (1,466,400 ) (508,060 ) Proceeds from short-term loans 1,466,400 508,060 Net cash used in financing activities (362,349 ) - EFFECT OF EXCHANGE RATE ON CASH 10,685 24,082 INCREASE IN CASH 230,627 34,393 CASH, beginning of period 996,302 878,948 CASH, end of period $ 1,226,929 $ 913,341 The accompanying notes are an integral part of these financial statements. F-4 Note 1- DESCRIPTION OF BUSINESS AND ORGANIZATION China Jo-Jo Drugstores, Inc. (“Jo-Jo Drugstores” or the “Company”), was incorporated in Nevada on December 19, 2006, originally under the name “Kerrisdale Mining Corporation.”On September 24, 2009, the Company changed its name to “China Jo-Jo Drugstores, Inc.” in connection with a share exchange transaction as described below. On September 17, 2009, the Company completed a share exchange transaction with Renovation Investment (Hong Kong) Co., Ltd. (“Renovation HK”), and Renovation HK became a wholly-owned subsidiary of the Company. On the closing date, the Company issued 15,800,000 of its common stock to Renovation HK’s stockholders in exchange for 100% of the capital stock of Renovation HK. Prior to the share exchange transaction, the Company had 4,200,000 shares of common stock issued and outstanding. After the share exchange transaction, the Company had 20,000,000 shares of common stock outstanding and Renovation HK’s stockholders owned 79% of the issued and outstanding shares. The management members of Renovation HK became the directors and officers of the Company.The share exchange transaction was accounted for as a reverse acquisition and recapitalization and, as a result, the consolidated financial statements of the Company (the legal acquirer) is, in substance, those of Renovation HK (the accounting acquirer), with the assets and liabilities, and revenues and expenses, of the Company being included effective from the date of the share exchange transaction.As the share exchange transaction was accounted for as a reverse acquisition and recapitalization, there was no gain or loss recognized on the transaction. The carrying values of assets, liabilities, and equity of Renovation HK did not change. In reporting earnings per share for periods prior to September 17, 2009, the Company used 15,800,000 shares, or the shares issued to Renovation HK’s stockholders in exchange for 100% of the capital stock of Renovation HK. Renovation HK was incorporated on September 2, 2008, under the laws of Hong Kong Special Administrative Region (“Hong Kong”). Renovation HK has no substantive operations of its own except for its holding of Zhejiang Jiuxin Investment Management Co., Ltd. (“Jiuxin Management”), its wholly-owned subsidiary. Through Jiuxin Management, the Company controls three companies that operate a chain of pharmacies in the People’s Republic of China (“PRC” or “China”), namely, Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd. (“Jiuzhou Pharmacy”), Hangzhou
